Citation Nr: 9909703	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by hypoglycemia.

2.  Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis, currently rated 20 percent.

3.  Entitlement to an increased rating for bilateral plantar 
calluses, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to August 
1990.

This appeal initially came to the Board from a July 1991 RO 
rating decision which denied service connection for hearing 
loss and granted service connection for lumbosacral strain 
with traumatic arthritis (20 percent) and bilateral plantar 
calluses (zero percent).  The veteran appealed the ratings 
assigned and service connection for hearing loss.  He has 
also appealed the RO's January 1992 denial of service 
connection for hypoglycemia.  

During the course of this appeal the RO reduced the rating 
assigned for the veteran's service-connected low back 
disorder to 10 percent in April 1993.  In March 1996 the 
Board denied service connection for hearing loss and remanded 
the increased rating issues.  (The issue of an increased 
rating for lumbosacral strain with traumatic arthritis, was 
framed as entitlement to a rating in excess of 20 percent 
prior to August 1, 1993, and entitlement to a rating in 
excess of 10 percent after August 1, 1993.)  Pursuant to the 
Board remand, the RO restored the 20 percent rating for the 
service-connected low back disability and continued the 
denial of a rating in excess of 20 percent for the low back 
disorder; the RO also increased the rating for plantar 
calluses (which had been rated noncompensable) to 10 percent.  
The case was returned to the Board for further consideration.


FINDINGS OF FACT

1.  It is not shown that the veteran now has a disorder 
manifested by hypoglycemia.

2.  The veteran's low back disability is manifested by no 
more than moderate limitation of motion and characteristic 
pain on motion; severe lumbosacral strain and/or limitation 
of lumbar motion are not shown.

3.  The veteran's bilateral plantar callus disorder is 
manifested by very mild discrete calluses on the weight-
bearing areas of the right 4th and 5th metatarsal heads.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a disorder manifested by hypoglycemia.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  A rating in excess of 20 percent for lumbosacral strain 
with arthritis is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1998).

3.  A rating in excess of 10 percent for bilateral plantar 
calluses is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.20 and Part 4, Diagnostic Codes 
5299-5279 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

During service the veteran was noted to have hypoglycemia 
(abnormally diminished concentration of glucose in the blood) 
on several occasions (January 1979, April 1980 and February 
1982).  He was instructed on diet modifications.  The service 
medical records also showed treatment for low back pain and 
right foot calluses.

On April 1991 VA examination, the veteran had very limited 
range of motion of the back due a recent recurrence of pain.  
He had forward flexion to 30 degrees, extension backward to 
20 degrees, and lateral flexion to 20 degrees.  Bilateral 
plantar calluses were noted.  X-rays showed degenerative 
joint disease in the lumbosacral spine.  Laboratory studies 
revealed normal blood glucose.  The diagnoses were chronic 
low back pain and bilateral plantar calluses.  
On September 1992 VA orthopedic examination, the veteran 
reported that he had recurrent problems with lumbosacral 
discomfort.  Examination showed "good" range of motion.  
The impression was lumbosacral discomfort without evidence of 
neurological deficit.  

On November 1996 VA general medical examination, the veteran 
related that hypoglycemia was diagnosed in service in 1979 
and he was placed on a diet that had helped tremendously.  He 
reported that he had only very occasional trouble now.  He 
had normal nutritional status.  The diagnostic impressions 
included hypoglycemia, by history.  Blood studies showed 
normal glucose levels.  

On a November 1996 VA orthopedic examination, it was reported 
that the veteran moved without a limp when walking 
distractedly up the hall, but had a rather marked limp on 
focus examination.  He had some difficulty with heel and toe 
walking with some "rather inappropriate" jerking and 
wobbling about.  He had limitation of motion of the back 
controlled by voluntary restriction, with forward flexion to 
20 degrees, bending to 10 degrees, bilaterally, and rotation 
to 5 to 10 degrees, bilaterally.  (The veteran said he was 
afraid the back would hurt if he moved any further.)  There 
was tenderness but no muscle spasm over the left paralumbar 
muscles.  Deep tendon reflexes were trace at the right knee 
and ankle and were 1-plus at the left knee and ankle.  
Straight leg raising was positive at 75 to 80 degrees on the 
left and negative on the right. Toe extensor and foot flexor 
strength was good and equal, bilaterally.  There was no 
sensory loss of either lower extremity.  Thigh and calf 
measurements were equal, bilaterally.  X-rays showed 
degenerative changes of the L5-S1 disc.  The diagnosis was 
chronic recurrent lumbar strain with some mild symptoms.

On November 1996 VA podiatry examination, it was noted that 
the veteran had a history of right 5th toe hammertoe repair 
surgery in 1992 which led to about a 50 percent improvement 
in symptoms.  He stated that because of a spinal injury he 
favored his left leg, and this led to an increase of his 
right foot symptoms.  He had very mild discrete weight-
bearing calluses beneath the 4th and 5th metatarsal heads in 
the weight-bearing region of the right foot.  There was 
tenderness to palpation about the 4th and 5th 
metatarsophalangeal joints of the right foot with a mild 
flexion contracture in the right 5th toe.  The diagnoses 
were: 1.) Persistent synovial inflammatory process, 4th and 
5th metatarsophalangeal joints of the right foot with some 
exacerbation about the 5th metatarsophalangeal joint 
attributable to surgical scar tissue; and 2.) mild plantar 
hyperkeratotic tissue with some atrophy and a prominent 
metatarsal head attributable to his hereditary/congenital 
cavus foot type.

The veteran was examined at the endocrinology clinic in 
November 1996.  He reported that he was told he had reactive 
hypoglycemia during service and that he had episodes of 
sweating, feeling weak, and lightheadedness.  Currently, he 
had occasional spells, maybe once a week, which were relieved 
by food.  The examiner reviewed the service medical records 
and noted the veteran had an abnormal glucose tolerance test 
in January 1977 and was advised to go on a hypoglycemic diet.  
The examiner also noted that a November 1996 glucose 
tolerance test was normal and that the complication that 
could develop from hypoglycemia was diabetes mellitus, but 
that based on the November 1996 glucose tolerance test, the 
veteran was not diabetic.  The examiner added that the 
veteran did not present a history of fasting hypoglycemia 
that might suggest an insulinoma.  

1992 to 1996 treatment records from Charles Sawyer, M.D., 
primarily show treatment for unrelated medical conditions.  A 
May 1995 record notes that the veteran had a previous medical 
history of hypoglycemia.  Laboratory studies in January 1996 
revealed normal glucose level.  

Outpatient treatment records from an air force base hospital 
show the veteran received treatment for various medical 
conditions.  In 1991 he was seen for right foot complaints.  
In July 1992 he had complaints of low back pain.  In July 
1993 he underwent surgical removal of a painful hard corn 
(heloma durum) of the proximal interphalangeal joint of the 
5th little toe.  In August 1993, 4 weeks after the surgery, 
it was noted the toe did not hurt at all any more.  No 
further pertinent medical findings were noted.  


II. Analysis

A.  Service connection of a disorder manifested by 
hypoglycemia 

The threshold question is whether the veteran has presented a 
well-grounded claim.  If he has not, there is no VA duty to 
assist him further in the development of the claim, and it 
must be denied. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
requirements for a well-grounded claim of service connection 
are summarized in Caluza v. Brown, 7 Vet.App. 498 (1995).  
There must be competent evidence of a current disability (a 
medical diagnosis).  There must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Finally, 
there must be competent evidence of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  

The veteran's service medical records show he had 
hypoglycemia on laboratory test in 1979 and/or in the early 
1980's.  However, on the November 1996 VA endocrinology 
examination, the examiner reviewed the record and current 
laboratory studies, and concluded that the evidence failed to 
disclose any current disability entity manifested by 
hypoglycemia.  Specifically, it was reported that that the 
complication of hypoglycemia was diabetes mellitus and the 
veteran currently had normal blood glucose and was not 
diabetic.  

At a very minimum a well grounded claim of service connection 
requires that there be a current diagnosis of the disability 
entity at issue.  Hypoglycemia, itself, is a laboratory 
finding, not a disability entity.  Moreover, this abnormal 
laboratory finding was last shown many years ago and has not 
been replicated since well before the veteran's separation 
from service.  Current examination ruled out specific 
associated disorders, such as diabetes mellitus and 
insulinoma, and failed to provide a diagnosis of any disorder 
manifested by hypoglycemia.  In the absence of a currently 
diagnosed disorder manifested by hypoglycemia, the claim must 
be denied as not well grounded. 

B. Increased ratings  

The increased rating claims are well grounded (they are 
plausible).  Relevant facts have been properly developed, 
and, therefore, the VA's duty to assist the veteran is met.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.38 U.S.C.A. § 1155; 38 C.F.R. Part 4 § 
4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to pain that is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling, and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examinations upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria in the 
VA's Schedule for Rating Disabilities.  An evaluation of the 
level of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

1.  Lumbosacral strain with traumatic arthritis 

The veteran's service connected lumbosacral strain with 
traumatic arthritis is rated as 20 percent disabling under 
Diagnostic Code 5295, 5010.  A 20 percent rating is assigned 
when there is muscle spasm on extreme forward bending and 
loss of lateral spine motion in a standing position.  To 
warrant a 40 percent rating the evidence must show that the 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

Diagnostic Code 5010 directs that arthritis due to trauma is 
evaluated as degenerative arthritis based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003.  Moderate limitation of motion of the lumbar segment of 
the spine warrants a 20 percent rating.  A 40 percent rating 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.

In this case the veteran exhibited restricted range of motion 
of the back on the tests conducted in November 1996.  The 
examiner commented that the limitation of motion was 
voluntarily restricted.  The veteran also presented a marked 
limp on examination, as opposed to when he was walking 
"distracted" down the hall.  Furthermore, the marked 
limitation of motion he presented on the November 1996 
examination must be viewed in the context that restriction of 
motion was voluntary (rather than due to objectively 
evidenced pain on motion) and stands in contrast to the 
minimal limitation of motion noted when he was last examined 
by the VA, in September 1992.  He has not sought treatment by 
the VA or private examiners for his low back symptoms, while 
compiling extensive treatment records for other complaints.  
Under these circumstances, the Board concludes that the 
current findings, when considered in context of his less than 
full cooperation and previous findings, do not represent more 
than moderate limitation of motion of the low back.  With 
regard to functional limitation due to pain, the recent 
examination failed to reveal any credible limitations due to 
pain; rather the veteran voluntarily restricted his range of 
motion saying he was afraid of the possibility of pain.  

The November 1996 VA examination also noted the veteran had 
mild radicular symptoms.  Intervertebral disc syndrome itself 
has not been diagnosed, and the mild objective symptoms noted 
on the November 1996 VA examination certainly would not 
qualify for a higher rating under the diagnostic code for 
intervertebral disc syndrome.  Mild intervertebral disc 
syndrome is rated as 10 percent Under 38 C.F.R. § 4.71a, Code 
5293.  Rating a low back disability both under the code for 
limitation of motion  (5292) and the code for intervertebral 
disc syndrome (5293) is not permitted under the rule against 
pyramiding of ratings.  38 C.F.R. § 4.14.  See VAOPGCPREC 36-
97, December 12, 1997.

Inasmuch as the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2. Bilateral plantar calluses

The veteran's service-connected plantar calluses are rated 
under Diagnostic Code 5279, by analogy to metatarsalgia, 
anterior (Morton's disease).  38 C.F.R. § 4.20. Unilateral or 
bilateral metatarsalgia warrants a 10 percent rating.
Following the surgical excision of a corn from the right 
little toe in July 1993, the veteran had relief of pain, and 
now has only very mild discrete calluses of the right 4th and 
5th toes.  The November 1996 VA orthopedic examination noted 
he had good and equal toe extensor and foot dorsiflexion 
strength.  The current 10 percent rating accurately reflects 
the highest level of severity of the service-connected foot 
disability at any time during the appellate process, and 
there are no findings which suggest a higher rating by 
analogy to a moderately severe foot injury (38 C.F.R. 
§ 4.71a, diagnostic code 5284).  The Board also finds that 
the evidence does not reveal any functional loss due to pain, 
weakened movement, excess fatigability or incoordination, 
that has been related to the service-connected bilateral pes 
planus, as would be required by 38 C.F.R. §§ 4.40, 4.45 
(1995), to warrant a higher evaluation.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent for 
bilateral pes planus.  Accordingly, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  


ORDER

Service connection for a disorder manifested by hypoglycemia 
is denied.

An increased rating for lumbosacral strain with traumatic 
arthritis is denied.

An increased rating for bilateral plantar calluses is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

